Appeal and cross appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered September 26, 2006 in a personal injury action. The order, inter alia, denied the motion of defendant Niagara Mohawk Power Corporation for summary judgment dismissing the amended complaint and all cross claims against it and granted the motion of defendant City of Buffalo for summary judgment dismissing the amended complaint and all cross claims against it.
Now, upon reading and filing the stipulation withdrawing the appeal and cross appeal signed by the attorneys for the parties on April 23 and 25, 2007,
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Gorski, Smith, Lunn and Pine, JJ.